Citation Nr: 1209408	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, diagnosed as cervical discogenic syndrome, postoperative with arthritis. 

2.  Entitlement to service connection for a back disorder, diagnosed as hypertrophic arthritis, lumbar spine. 

3.  Entitlement to service connection for residuals of a right shoulder injury. 

4.  Entitlement to service connection for a left shoulder disorder. 

5.  Entitlement to an initial compensable rating for service connected bilateral pes planus, to include whether a 10 percent rating is warranted under 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957. 

This matter is before the Board of Veterans' Appeals  (Board) from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims were remanded by the Board in November 2007 and December 2009.


FINDINGS OF FACT

1.  A neck disorder was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current neck disorder, diagnosed as cervical discogenic syndrome, postoperative with arthritis, is not related to such service.

2.  A back disorder was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current back disorder, diagnosed as hypertrophic arthritis, lumbar spine, is not related to such service.

3.  A right shoulder disorder was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current residuals of a right shoulder injury are not related to such service.

4.  A left shoulder disorder was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current left shoulder disorder is not related to such service.

5.  Bilateral pes planus results in pain on palpation of the soles of the feet and in pain with weight bearing. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder, diagnosed as cervical discogenic syndrome, postoperative with arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a back disorder, diagnosed as hypertrophic arthritis, lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for an initial 10 percent rating for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
In December 2003 and September 2008, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The September 2008 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has submitted a medical statement in support of his neck claim.  The Veteran has provided testimony at a hearing.  The Veteran's spouse testified that the records of the Veteran's treatment at Hillcrest Hospital are unavailable.  Many attempts were made to obtain any additional service records which might support the Veteran's service connection claims.  All attempts were unsuccessful.  In making these attempts, VA requested that the Veteran identify the two month period in which his reported injury occurred on ship in order that a more detailed search could be performed.  The Veteran did not respond to the letters requesting this information from him.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Law and Regulations-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  



III.  History and Analysis-Service Connection

At a March 2005 hearing the Veteran testified that he fell down stairs while aboard ship.  He reported that he was carrying a 100-pound bag of potatoes and he slipped on the wet stairs.  He said the when he fell he injured his back, neck and shoulders.  He reported that he went to sickbay where he stayed for two days.  Then he was put on light duty for at least six weeks and given some pills.  The Veteran testified that he continued to have problems with his back, neck and shoulders ever since the injury in service.

The Veteran's service treatment records, including the November 1957 discharge examination report, reveal no disability or complaints related to the neck, low back or shoulders.  

A September 1973 VA medical record contains a diagnosis of mild cervical discogenic syndrome.

An October 1973 VA medical record notes that the Veteran complained of pain in the neck, right arm and back.  X-rays revealed normal cervical spine and mild hypertrophic spondylosis of the lumbar spine, otherwise negative.  No gross pathology was detected.  The Veteran had full range of motion of all joints and good reflexes.  The diagnosis was hysterical reaction.

On VA examination in November 1973 the Veteran reported that he fell down some stairs while in service.  The Veteran stated that he was examined at that time but there was no definite diagnosis or treatment.  The Veteran complained of right arm pain and headaches.  The diagnoses were conversion reaction manifested by headache and right arm pain, and history of fall in service without diagnosis of injury to right side of body at that time.  

A February 1974 VA record notes that the Veteran underwent exploratory cervical surgery in October 1973 at Hillcrest Hospital and that no pathology was found.  The Veteran was readmitted to Hillcrest Hospital in December 1973 for exploratory cervical laminectomy to rule out the presence of intraspinal mass lesion.  Spinal X-rays and myelogram were noted to be negative.  The February 1974 VA diagnosis was severe pain of the right arm and face of unknown etiology.

A February 1997 private medical record notes that the Veteran had a job-related injury to the right shoulder in 1992.

A June 1998 private orthopedic record attributed the Veteran's right and left shoulder disabilities to his former job at a large construction company doing heavy work.

An October 2003 private medical record notes that the Veteran had chronic pain and instability of the shoulders.  The examiner stated that apparently the Veteran had a fall on a ship while in the military many years ago and the Veteran wondered if some of his current symptoms were related to that.  The examiner stated that such would be extremely difficult to determine at this time.

In a May 2004 letter, a private physician stated that the Veteran had fallen down a flight of stairs aboard ship during service.  The physician reported that the Veteran's neck was badly injured and the Veteran spent approximately two weeks in sick bay being cared for by a Navy corpsman.  At the time of discharge the Veteran was only 20 years old and over the next nine years he had periodic trouble with his neck including severe enough problems in 1966 at the age of only 29 to have cervical spine surgery.  The physician noted that the initial neck surgery was not completely successful and the Veteran required a second cervical spine operation also in 1966.  The physician opined that it was a very good chance that the Veteran's cervical spine problems are related to the injury he sustained aboard ship while on active duty in the U.S. Navy.

In May 2009 the Veteran was provided a thorough VA medical examination of the shoulders, neck and back.  The VA examiner reviewed the Veteran's claims file.  The examiner noted that there was no indication in the service treatment records that the Veteran fell onboard ship and subsequently went to sick call.  He further noted that there was no mention of neck, back or shoulder pain on the Veteran's discharge physical examination in 1957.  The examiner opined that if there had been any significant injury to the neck, back and shoulders in 1956, it is expected that there would be some mention of chronic pain on the discharge examination by the Veteran and probably some abnormal finding on examination.  He noted that there was no evidence of chronic pain in the seven years following service.  The examiner opined that it was less likely than not that the Veteran's neck, back and bilateral shoulder conditions are related to service.  

The Board acknowledges that the Veteran is competent to describe his back, neck and bilateral shoulder symptoms despite the lack of contemporaneous medical evidence.  Notably, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report that he has experienced pain since military service, the Board finds that he does not have the medical expertise to relate his current disabilities to service.  Furthermore, the Board does not find his report of back, neck and bilateral shoulder symptoms ever since service to be credible.  At his hearing the Veteran asserted that he was in the ship's sick bay for two days after he fell.  In May 2004 he reported to a private physician that he had spent two weeks in the ship's sick bay after he fell.  Not only do the service treatment records fail to show any time in sick bay due to complaints of neck, back, or shoulder injuries, but also the Veteran's reports of how much time he allegedly spent in sick bay have not been consistent.  Accordingly, the Veteran's assertions are not considered credible.

Although there is a May 2004 private medical opinion stating that the Veteran's cervical disability is likely due to an injury during service, the Board does not find this opinion to carry significant weight.  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that there is no indication that the private physician reviewed the Veteran's service treatment records.  The private physician did not discuss the fact that the Veteran's service treatment records do not document a neck injury and that no neck injury was found on examination for discharge from service.  To the contrary, the May 2009 VA examiner made a thorough examination of the Veteran's joints, reviewed the Veteran's medical history, and provided a rationale for his opinion that the Veteran's current neck disorder is unrelated to service.  Based on the VA examiner's expertise, his in-depth knowledge of the Veteran's medical history, and his supporting rationale, the Board finds that the VA examiner's opinion is more probative and carries greater weight than the May 2004 private medical opinion.  As noted above, the evidence of examination on discharge from service, and the fact that a neck disability was not shown for a number of years after discharge from service, supports the VA physician's opinion.  Accordingly, the Board finds that service connection for a neck disorder, diagnosed as cervical discogenic syndrome, postoperative with arthritis, is not warranted. 

The Board notes that the record contains no medical evidence attributing the Veteran's back or shoulder disabilities to his service.  Although a number of medical records note that the Veteran reported injuries to his neck, back and shoulders during service, these merely contain a recordation of the history as reported by the Veteran.  None contain any opinion relating the Veteran's current back or shoulder disabilities to service.  To the contrary, a May 2009 VA examiner specifically expressed the opinion that the Veteran's back and shoulder disabilities are unrelated to service.  As the Veteran's back and bilateral shoulder disabilities were not shown during service or for many years after discharge from service, and as there is a medical opinion that the Veteran's current back and bilateral shoulder disabilities are unrelated to service, the Board finds that service connection for back and bilateral shoulder disabilities is not warranted.  

As the preponderance of the evidence is against the service connection claims, the benefit-of-the-doubt doctrine is not applicable, and service connection for the Veteran's neck disorder, back disorder, right shoulder disorder, and left shoulder disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV.  Pes Planus

The Veteran's pes planus is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for a noncompensable rating for mild symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, with the weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 20 percent rating is warranted for unilateral pes planus with severe symptoms, and a 30 percent rating is warranted for bilateral pes planus with severe symptoms.  Severe symptoms include objective evidence of marked deformity,  pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id. 

At his March 2005 hearing the Veteran testified that his job after service involved standing on ladders and this caused the arch of his feet to hurt at night so badly that he could hardly stand up.

On VA examination in May 2009 the Veteran reported intermittent pain in both feet on weight bearing.  He said that he had to limit time spent on his feet to three or four minutes to avoid severe pain.  The Veteran did not wear shoe inserts.  The examiner noted that the Veteran's feet were of normal appearance.  Both feet had tenderness on palpation of the sole of the foot, especially in the area of the arch.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  There was no skin or vascular changes of either foot.  The weight bearing and non-weight bearing alignment of the Achilles tendon were normal bilaterally.  The diagnosis was mild bilateral pes planus.  

In January 2010, the May 2009 VA examiner again reviewed the Veteran's medical records.  The examiner noted that Veteran's health care provider's notes showed no bilateral foot complaints throughout the years.  The examiner noted that the Veteran's noticeable limp was due to pain in both knees.  The examiner noted that the Veteran had many conditions that would affect his employability but that the Veteran's bilateral pes planus would not clearly interfere with normal employability.

In this case the Veteran has reported pain of the feet on use and the May 2009 examiner has noted that there is tenderness of the soles on palpation.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's bilateral pes planus symptoms, more nearly meet the criteria for a 10 percent rating under Diagnostic Code 5276.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  At no time during the appeal period has the Veteran been shown to have any of the severe symptoms required for a rating in excess of 10 percent for his bilateral pes planus.  Based on the above, the Board finds that the manifestations of pes planus have been no more than moderate and therefore the criteria for a 10 percent rating, but no higher, have been met for the bilateral pes planus under Code 5276 since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As the Veteran has been assigned a compensable rating for the entire period since the grant of service connection for bilateral pes planus, 38 C.F.R. § 3.324, regarding multiple noncompensable disabilities, is not applicable to the Veteran's case.

V.  Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  The record does not reflect that the Veteran has required any hospitalizations due to his pes planus.  Furthermore, as noted above, a VA examiner has specifically stated that the Veteran's pes planus does not interfere with his employability.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Service connection for a neck disorder, diagnosed as cervical discogenic syndrome, postoperative with arthritis, is denied. 

Service connection for a back disorder, diagnosed as hypertrophic arthritis, lumbar spine, is denied. 

Service connection for residuals of a right shoulder injury is denied. 

Service connection for a left shoulder disorder is denied.

An initial 10 percent rating for service connected bilateral pes planus is granted, subject to the law and regulation governing the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


